Citation Nr: 0209196	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  02-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 
2001, which denied the veteran's claim for a TDIU rating.   


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
Raynaud's disease, assigned a 40 percent rating, rheumatoid 
arthritis of the cervical spine, assigned a 30 percent 
rating, rheumatoid arthritis of the right shoulder, assigned 
a 20 percent rating, rheumatoid arthritis of the left 
shoulder, assigned a 20 percent rating, an appendectomy scar, 
rated 0 percent, and a tonsillectomy, rated 0 percent.  The 
combined compensation rating of 80 percent.  

2.  The veteran has a high school education, employment 
experience as a carpenter, and has not worked in many years.

3. The veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from January 1942 to November 
1945.

The veteran's examination for entrance onto active duty noted 
that he had a high school education, and was a carpenter, and 
his military occupational specialty was also carpenter.  

In a January 1946 rating decision, service connection was 
granted for Raynaud's disease, assigned a 20 percent rating, 
rheumatoid arthritis, assigned a 10 percent rating, and for 
appendectomy scar and tonsillectomy, assigned noncompensable 
ratings.  In a May 1947 rating decision, his rating for 
Raynaud's disease was reduced to noncompensable, while the 
rating for rheumatoid arthritis was increased to 20 percent.  

In May 1980, the veteran submitted an income, net worth, and 
employment statement which noted that he last worked in 
February 1980; prior to that, he had been a carpenter.  

In a rating decision dated in January 1981, he was assigned a 
20 percent rating for Raynaud's disease and a 40 percent 
rating for rheumatoid arthritis, for a combined service-
connected disability rating of 50 percent.  

On a VA examination in October 1996, it was noted that the 
veteran had Raynaud's disease in both his hands and feet with 
nail and skin changes.  There were paresthesias of the right 
foot, and diminished arterial pulses in the dorsalis pedis, 
posterior tibial, popliteal and femoral pulses.  He also had 
paresthesias affecting his fourth and fifth fingers.  The 
skin was cold to touch, and there was evidence of lack of 
circulation to his feet, with cyanosis, blanching on 
elevation, and flushing on dependency of the feet.  

By rating decision in October 1996, the veteran's rating for 
Raynaud's disease was increased to 40 percent.  

VA treatment records dated in 2000 and 2001 show the 
veteran's treatment for numerous disabilities, including 
chronic obstructive pulmonary disease, diabetes mellitus, 
hypertension, and depression, and he is legally blind.  He 
also complained of joint pain, particularly in the shoulders, 
on a number of occasions, and periodically received cortisone 
injections in his shoulders. 

In March 2001, the veteran filed a claim for an increased 
rating for his service-connected disabilities.  

In August 2001, the veteran was afforded a VA examination.  
On examination, there was tenderness in the paracervical 
muscles and the trapezius bilaterally. He had decreased range 
of motion in the cervical spine, with only 35 degrees of 
right and left rotation, 20 degrees of flexion and 0 degrees 
of extension, with crepitus noted on rotation.  There was 
limitation of motion in the shoulders, with only 90 degrees 
of extension and abduction bilaterally.  There was atrophy of 
both deltoids and trapezius.  The diagnoses were rheumatoid 
arthritis of the cervical spine with myositis, and arthritis 
of the shoulders and capsulitis and pain.  It was noted that 
although there were currently no signs of an acute rheumatoid 
flare-up, his diagnosis was compatible with rheumatoid 
arthritis and affected his shoulders and neck to a moderately 
severe degree.  

In a rating decision dated in August 2001, rheumatoid 
arthritis, previously rated 40 percent disabling, was split 
into separate disabilities reflecting the joints involved.  
Rheumatoid arthritis of the cervical spine was assigned a 30 
percent rating, rheumatoid arthritis of the right shoulder 
was assigned a 20 percent rating, and rheumatoid arthritis of 
the left shoulder was assigned a 20 percent rating.  Other 
service-connected conditions include Raynaud's disease, rated 
40 percent, an appendectomy scar, rated 0 percent, and a 
tonsillectomy, rated 0 percent.  The combined compensation 
evaluation was noted to be 80 percent.

In September 2001, the veteran filed a claim for a TDIU 
rating.  He stated that he had a high school education, prior 
experience as a carpenter, and that he had not worked since 
1974.  

II.  Analysis

The veteran contends that he is unable to work due solely to 
his service-connected disabilities.  

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained, and a VA 
examination was provided.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The veteran's compensable service-connected disabilities 
consist of Raynaud's disease, assigned a 40 percent rating, 
rheumatoid arthritis of the cervical spine, assigned a 30 
percent rating, rheumatoid arthritis of the right shoulder, 
assigned a 20 percent rating, and rheumatoid arthritis of the 
left shoulder, assigned a 20 percent rating.  He also has 
noncompensable service-connected disabilities of an 
appendectomy scar and tonsillectomy.  The combined rating for 
these disabilities is 80 percent.  38 C.F.R. § 4.25.  

To meet the schedular requirements for a TDIU rating, the 
veteran's schedular rating must be less than total, and he 
must be found to be unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  The veteran's combined disability 
rating of 80 percent meets the schedular criteria for 
consideration under 38 C.F.R. § 4.16(a).  

In this case, the medical evidence shows that the veteran has 
a number of significant non-service-connected disabilities, 
including chronic obstructive pulmonary disease, diabetes 
mellitus, hypertension, and depression, and he is legally 
blind, as well as 80 years old.  For a veteran to prevail on 
a claim for a total compensation rating based on individual 
unemployability, neither the veteran's non-service-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. § 4.19.  It is clear that the veteran's disabilities, 
as a whole, render him unemployable; the question for 
consideration is whether the service-connected disabilities, 
alone, would preclude employment.  

For a TDIU rating, it is necessary that the record reflect 
some factor which places his case in a different category 
than other veterans with equal ratings of disability.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's Raynaud's disease affects his hands and feet, 
and has resulted in paresthesias of these areas.  He has 
impaired circulation to his feet, attributed by a VA doctor 
to his Raynaud's disease.  In addition, he has rheumatoid 
arthritis in both his shoulders and his neck, which has 
resulted in limitation of motion of the joints and atrophy of 
the surrounding muscles.  While there may be many occupations 
for which an individual could still work with these 
disabilities, in this case, the veteran's sole occupational 
experience, prior, during, and after service, has been as a 
carpenter.  

He has not worked for many years; however, both his service-
connected Raynaud's disease and rheumatoid arthritis have 
increased in severity since he last worked.  The impairment 
of his neck, shoulders, hands, and feet resulting from his 
service-connected disabilities might well prevent him from 
performing (on a sustained basis as required for gainful 
employment) carpenter work duties involving lifting and fine 
motor coordination.  The Board finds that the evidence is 
approximately divided as to whether service-connected 
disabilities are now of a severity as to preclude gainful 
employment, and thus the veteran is to be given the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that 
the service-connected disabilities alone are sufficient to 
preclude the veteran from performing gainful employment, the 
criteria for a TDIU rating are met, and the requested benefit 
is granted.  


ORDER

A TDIU rating is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

